Citation Nr: 0637839	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1950 until July 
1952.  He died in July 1981, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The appellant first raised a claim of entitlement to service 
connection for the cause of the veteran's death in July 1981.  
That claim was denied in August 1981.  Despite receiving 
notice of that denial and of her appellate rights in a 
September 1981 letter, the appellant did not initiate an 
appeal.  Therefore, the August 1981 determination became 
final.  See 38 U.S.C.A. § 7105.  She again sought service 
connection for the cause of the veteran's death by letter 
dated September 1984.  In response, the RO issued a letter in 
November 1984 explaining that, due to the prior denial of her 
claim, the appellant was required to submit new and material 
evidence to reopen her appeal.  No evidence was submitted in 
response to that letter.  Most recently, in March 2003, the 
appellant again filed a claim of entitlement to service 
connection for the cause of the veteran's death.

Due to the procedural history as set forth above, the current 
claim is properly characterized as whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for the cause of the veteran's death.  
In this regard, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, a VCAA notice letter dated in March 2003 
informed the appellant of the evidence needed to substantiate 
the underlying service connection claim, but did not include 
any discussion as to the criteria for new and material 
evidence.  A subsequent VCAA notice letter dated in June 2003 
did correctly characterize the claim as involving new and 
material evidence, but that communication also failed to 
address the definitions of new and material evidence as 
required under Kent.  The June 2003 letter also failed to 
identify the basis for the prior final denial.  Therefore, 
additional notice is necessary to correct these deficiencies.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
and any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence as effective from 
August 29, 2001, and identify the basis 
for the last prior final denial.  Such 
notice should further explain the 
evidence and information necessary to 
substantiate the underlying service 
connection claim for the cause of the 
veteran's death and inform the appellant 
of the division of responsibility between 
she and VA in producing or obtaining that 
evidence or information.  The appellant 
should also be advised to send to VA all 
evidence in her possession which pertains 
to the appeal.  

2.  If any evidence is received, as a 
result of the above action or otherwise, 
then  readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



